UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 3) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): September 19, 2013 NUTRANOMICS, INC. (Exact name of registrant as specified in its charter) Nevada 000-53551 98 0603540 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) 11487 South 700 East, Salt Lake City, UT 84020 (Address of principal executive offices) 801-576-8350 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Amendment No. 3 to Current Report on Form 8-K/A (this “Third Amendment”) is being filed to address comments from the Securities and Exchange Commission on our Current Report on Form 8-K/A, filed December 12, 2013 (the “Amended 8-K”, incorporated herein by reference), and to amend our Amended 8-K and our original Current Report on Form 8-K, filed September 24, 2013 (the “Original 8-K”, incorporated herein by reference). This Third Amendment supersedes the Original 8-K and Amended 8-K and should be read in conjunction with our filings made with the Securities and Exchange Commission subsequent to filing of the Original 8-K, and in particular,our Quarterly Report on Form 10-Q filed on December 23, 2013. SPECIAL NOTE REGARDING FORWARD LOOKING STATEMENTS This report contains forward-looking statements. The forward-looking statements are contained principally in the sections entitled “Description of Business,” “Risk Factors,” and “Management's Discussion and Analysis of Financial Condition and Results of Operations.” These statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performances or achievements expressed or implied by the forward-looking statements. These risks and uncertainties include, but are not limited to, the factors described in the section captioned “Risk Factors” below.
